


Exhibit 10.3


PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)


This Purchase and Sale Agreement (this “Agreement”) is entered into effective as
of May 27, 2014 (the “Effective Date”) by LIGHT DELAWARE, a Delaware limited
liability company, as Seller (“Seller”), and ARCP ACQUISITIONS, LLC, a Delaware
limited liability company, as Buyer (“Buyer”).
RECITALS
A. Buyer desires to purchase the Property (as defined below) from Seller and
Seller desires to sell the Property to Buyer, all as more particularly set forth
in this Agreement. The Property is leased to Academy, Ltd., a Texas limited
partnership (“Tenant”) pursuant to a Lease Agreement dated July 2, 2013,
(including any amendments or supplements and any guaranties, security deposits,
or other security relating thereto, the “Lease”).
B. In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and, collectively, the “Parties”) agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.
Property:
Fee title to certain real property located at 453 East Main Street,
Cartersville, Georgia, as legally described on Exhibit A attached hereto (the
“Land”), together with the building thereon containing approximately 71,680
square feet (the “Building”) and including the related property and rights
described in this Agreement. The Property does not include any other portion of
the Cartersville Shopping Center.

Purchase Price:    $10,496,000 (the “Purchase Price”).
Deposit:
$210,000 (such amount, together with all interest earned or accrued thereon, the
“Deposit”).

Study Period:
Thirty (30) days.

Closing Date:
Ten (10) days after expiration of the Study Period.

Escrow Agent:
First American Title Insurance Company, National Commercial Services (“Escrow
Agent”)

2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Brandon Grajewski
Tel: (602) 567-8145
Fax: (602) 567-8101
Email: bgrajewski@firstam.com

1
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------








Notices Addresses for the Parties:


If to Seller:
Light Delaware, LLC

60 Broad Street, Suite 3505
New York, NY 10004
Attn: Shimon Eckstein
Tel: (212) 668-0101
Email: Shimon1eckstein@gmail.com


with a copy to:
David Schreiber

366 Pearsall Avenue
Cedarhurst, NY 11516
Tel: (516) 561-8800
Email: david@schreiberesq.com


If to Buyer:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Daniel T. Haug, Esq.
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: dhaug@arcpreit.com


with a copy to:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Jennifer Wittmann
Tel: (602) 778-6352
Fax: (480) 449-7012
Email: jwittmann@arcpreit.com


Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:
Name: Shimon Eckstein
Tel: (602) 668-0858
Email: Shimon1eckstein@gmail.com


[Remainder of page intentionally left blank]

2
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------






1.PURCHASE AND SALE OF PROPERTY. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Property upon and subject to the terms and
conditions of this Agreement. As used in this Agreement:
(a)“Real Property” means and includes (i) the Land, the Building, and all other
buildings, improvements, building systems and fixtures located upon the Land;
(ii) all tenements, hereditaments, easements and appurtenances pertaining to the
Land or the Building; and (iii) all mineral, water, irrigation and other
property rights of Seller, if any, running with or otherwise pertaining to the
Land; and
(b)“Property” means and includes (i) the Real Property; (ii) the Lease; (iii)
all of Seller’s interest, if any, in and to any equipment, machinery, furniture,
furnishings and other tangible personal property located upon or used in
connection with the Real Property (the “Personalty”); and (iv) all of Seller’s
interest in and to the following affecting or relating to the Property: (1) all
warranties and guaranties (the “Warranties”); (2) all development rights,
utility capacities, approvals, permits and licenses (the “Permits”); (3) all
surveys, engineering reports, environmental reports, plans, drawings,
specifications, construction contracts, subcontracts, architectural and
engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
“Property Documents”); and (4) all contractual rights, trade names, trademarks,
intellectual property and other intangibles (the “Intangibles”).
2.PURCHASE PRICE. The Purchase Price will be paid by Buyer as follows, in cash
or other immediately available funds:
(a)    the Deposit will be deposited in escrow with Escrow Agent not later than
three (3) business days following the receipt by Escrow Agent of a
fully-executed original of this Agreement; and
(b)    the balance of the Purchase Price, as may be increased or decreased to
account for any prorations, credits, or other adjustments required by this
Agreement, will be deposited in escrow with Escrow Agent on or before the close
of escrow (the “Closing”). The Purchase Price is based on a capitalization rate
of 7.0% and an assumed annual net rent of $734,720 at the rental rate in effect
as of the Effective Date. If, prior to the Closing, Buyer determines (and Seller
reasonably agrees) that the actual annual net rent is a different amount, then
the Purchase Price will be adjusted up or down accordingly to equal such actual
net rent amount at the above-stated capitalization rate.
The “Opening of Escrow” means the receipt, countersignature and distribution by
Escrow Agent of a fully-executed original of this Agreement, together with the
receipt by Escrow Agent of the Deposit. Seller and Buyer agree to the escrow
instructions attached hereto as Exhibit F and incorporated herein (the “Escrow
Instructions”).
3.DISPOSITION OF DEPOSIT. Seller and Buyer instruct Escrow Agent to place the
Deposit in a federally insured interest-bearing account. The Deposit will be
applied as follows: (a) if Buyer terminates this Agreement in any situation
where Buyer is permitted or deemed to do so under this Agreement (including
without limitation any failure of a condition precedent under Section 13 below),
the Deposit will be paid immediately to Buyer, and neither of the Parties will
have any

3
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




further liability or obligation under this Agreement, except with respect to any
obligations which are expressly stated in this Agreement to survive a
termination prior to Closing (the “Surviving Obligations”); (b) if Seller
terminates this Agreement as the result of an uncured default by Buyer as
provided in Section 21(b) below, the Deposit will be paid to Seller; and (c) if
escrow closes, the Deposit will be credited to Buyer, applied against the
Purchase Price and paid to Seller at Closing.
4.DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller has delivered to deliver to
Buyer, all information in Seller’s possession or control relating to the
Property, including without limitation all materials and information described
on Schedule 1 attached to this Agreement (collectively, “Seller’s Diligence
Materials”). If Seller obtains new or updated information regarding the Property
prior to Closing, Seller will immediately notify Buyer of such fact and will
promptly deliver all such supplemental information to Buyer. Seller designates
the contact person(s) so named in the Summary of Terms above as the
representative of Seller through which Buyer may schedule any physical
inspections of the Property (“Seller’s Diligence Contact”).
5.BUYER’S STUDY PERIOD.
(a)Buyer will have until 11:59 p.m. Mountain Standard Time (MST) on the
thirtieth (30th) day after the Opening of Escrow (such period, the “Study
Period”), within which to conduct and approve any investigations, studies or
tests desired by Buyer, in Buyer’s sole discretion, to determine the feasibility
of acquiring the Property (collectively, “Buyer’s Diligence”).
(b)Seller grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon the Property, at any time or times prior to Closing, to
conduct Buyer’s Diligence. Buyer will notify Seller’s Diligence Contact prior to
any entry and will not unreasonably interfere with or disrupt Tenant’s business
operations at the Property. Buyer will indemnify and hold Seller harmless from
and against any damage, injury, claim or lien caused by the activities of Buyer
or its agents on the Property, except that Buyer will have no obligation to
indemnify Seller as a result of the discovery or presence of any pre-existing
conditions, including any hazardous materials. Buyer will also maintain
commercial general liability insurance with limits of at least $1,000,000 per
occurrence and $2,000,000 aggregate and workers compensation insurance and will
provide a certificate of insurance evidencing the same to Seller upon request.
The foregoing indemnity and insurance obligations of Buyer shall survive any
termination of this Agreement.
(c)If, at any time prior to the expiration of the Study Period, Buyer elects in
its sole discretion not to proceed to acquire the Property, Buyer may terminate
this Agreement by giving written notice of termination to Seller and Escrow
Agent. Buyer may expressly waive this termination right at any time prior to the
end of the Study Period by giving written notice of such waiver to Seller and
Escrow Agent, and the Study Period shall be deemed to end upon Buyer’s giving of
such a waiver notice. Unless Buyer has given written notice to Seller and Escrow
Agent expressly stating that Buyer elects to waive this termination right and
proceed with the acquisition of the Property, then upon the expiration of the
Study Period Buyer shall be deemed to have terminated this Agreement. Upon any
termination or deemed termination pursuant to this Section 5(c), the Deposit
will immediately be paid by Escrow Agent to Buyer, and neither of the Parties
will have any further liability or obligation under this Agreement except for
any Surviving Obligations. If this Agreement is not so terminated, then except
as otherwise provided in this Agreement the Deposit will become non-refundable
to Buyer, and this Agreement will continue in full force and effect.

4
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




(d)The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement constitute sufficient
consideration for each Party to create a legally binding agreement
notwithstanding that Buyer may freely terminate this Agreement and receive a
return of the Deposit at any time prior to the end of the Study Period.
6.TITLE AND SURVEY REVIEW.
(a)Promptly after the Effective Date, Escrow Agent will deliver, with assistance
from Esther Plotzger at Madison Title Agency, LLC, to Buyer and Seller a current
title commitment (as may be updated, the “Commitment”) for the issuance to Buyer
of an ALTA extended coverage owner’s policy of title insurance on the Property
(the “Owner’s Policy”), together with complete, legible copies of all
requirement and exception documents referenced in such Commitment.
(b)Promptly after the Effective Date, Buyer will cause a licensed surveyor to
complete and deliver to Escrow Agent, Seller and Buyer a current, certified ALTA
As-Built survey of the Property (the “Survey”).
(c)Buyer will, by giving written notice (the “Title Notice”) to Seller and
Escrow Agent prior to the expiration of the Study Period, either (i) approve the
condition of title, or (ii) identify any matters set forth in the Commitment or
the Survey to which Buyer objects (collectively, the “Objectionable Matters”).
If no Title Notice is given by Buyer to Seller before the end of the Study
Period, then Buyer shall be deemed to have disapproved of the condition of title
and elected to terminate this Agreement. Upon any termination pursuant to this
Section 6(c), the Deposit will immediately be paid by Escrow Agent to Buyer, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations.
(d)If Buyer’s Title Notice identifies any Objectionable Matters, Seller will
notify Buyer in writing (“Seller’s Title Response”) within five (5) business
days after receiving the Title Notice whether Seller will cure those
Objectionable Matters prior to the Closing Date in the manner requested by
Buyer. If Seller does not agree to cure all the Objectionable Matters, then
Buyer may elect, by giving written notice to Seller and Escrow Agent within five
(5) business days after receiving Seller’s Title Response, to either (i) proceed
with the acquisition of the Property notwithstanding the Objectionable Matters
which Seller has not agreed to cure, or (ii) to terminate this Agreement and
receive a return of the Deposit as provided in Section 6(c).
(e)If the Commitment is amended to include new exceptions or requirements after
Buyer’s delivery of the Title Notice, Buyer will have five (5) business days
after Buyer’s receipt of the amended Commitment (and copies of any documents
identified in the new exceptions or new requirements) within which to review
and, if desired, object in writing to such new matters as Objectionable Matters.
If Buyer so objects, the procedures and timelines set forth above will apply to
govern any such objection, Seller’s response thereto and Buyer’s rights
thereafter.
(f)Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over) all mechanics’ and contractors’ liens
encumbering the Property as a result of work performed by or on behalf of
Seller; (ii) pay in full all past due ad valorem taxes and assessments of any
kind constituting a lien against the Property; and (iii) cause to be released
all loan security documents which encumber the Property and any other monetary
lien or encumbrance caused or created by Seller against the Property.

5
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




7.TENANT RIGHT OF FIRST REFUSAL. The Parties agree that Buyer will be incurring
expenses related to Buyer’s Diligence, despite the fact that the Lease may
contain a right of first refusal or right of first offer in favor of Tenant
(either such right, a “ROFR”). If the Lease contains a ROFR and Tenant delivers
notice of its intent to exercise the ROFR or actually exercises the ROFR, then
Seller will promptly reimburse Buyer for all reasonable out-of-pocket and
third-party diligence expenses (including without limitation reasonable
attorneys’ fees and costs) incurred by Buyer in connection with this
transaction, Buyer will immediately be paid the Deposit, and this Agreement
shall be deemed terminated. Absent any such action by Tenant, Seller will
provide to Buyer and Escrow Agent a written waiver by Tenant of such ROFR rights
prior to the end of the Study Period. Such waiver will be requested by Seller
from Tenant within two (2) business days after the Effective Date.
8.CLOSE OF ESCROW. The Closing will occur on or before 5:00 p.m. MST on the
tenth (10th) day after the expiration of the Study Period or on such earlier
date as Buyer may elect by giving written notice to Seller and Escrow Agent (the
“Closing Date”). Buyer may extend the Closing Date for up to an additional
fifteen (15) days by giving written notice of such extension to Seller and
Escrow Agent prior to the original Closing Date. At Closing, the funds and
documents deposited into escrow will be appropriately disbursed and distributed
by Escrow Agent, and Seller will deliver possession of the Property to Buyer,
all as required by and specified under this Agreement.
9.THE TRANSFER DOCUMENTS.
(a)The Real Property will be conveyed by a special warranty deed in
substantially the form attached hereto as Exhibit B (the “Deed”). The Personalty
will be conveyed by a bill of sale in substantially the form attached as Exhibit
C (the “Bill of Sale”). The Lease will be assigned by an assignment and
assumption of lease in substantially the form attached as Exhibit D (the
“Assignment of Lease”). The Permits, Warranties, Property Documents and
Intangibles will be assigned by an assignment agreement in substantially the
form attached as Exhibit E (the “Assignment Agreement”). The Parties will
supplement the foregoing with such additional documents, if any, as may
reasonably be required to properly convey specific items of the Property. If the
transfer of any Warranties requires the approval of the applicable warrantor or
the satisfaction of any other conditions to such transfer, Seller will obtain
such approvals and satisfy all such conditions by the Closing Date. The Deed,
Bill of Sale, Assignment of Lease, Assignment Agreement, and the other closing
documents required under this Agreement or otherwise delivered by the Parties at
Closing are collectively referred to as the “Transfer Documents”. Seller and
Buyer will deposit duly executed and (as appropriate) acknowledged originals of
each of the Transfer Documents with Escrow Agent not later than one (1) business
day prior to the Closing Date.
(b)If Seller holds any transferable contracts or agreements relating to the
upkeep, repair, maintenance, management or operation of the Property (“Operating
Contracts”), Seller will provide copies thereof to Buyer as a part of Seller’s
Diligence Materials. Buyer may elect, by written notice given to Seller prior to
the end of the Study Period, to take an assignment of any or all of the
Operating Contracts. If Buyer so elects, the Parties will execute and include in
the Transfer Documents an assignment agreement appropriate to effect such
assignment, and any payments due under the assigned Operating Contracts will be
equitably prorated as of the Closing Date. Seller will terminate, effective as
of the Closing Date and at Seller’s sole expense, any Operating Contracts that
are not so expressly assigned to Buyer.

6
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




(c)If Buyer gives Seller notice within ten (10) days after the Opening of Escrow
that Buyer desires to obtain a subordination, non-disturbance and attornment
agreement ("SNDA") from Tenant, Seller will request (pursuant to the applicable
provisions of the Lease, if any) and use commercially reasonable efforts to
obtain a SNDA from Tenant, either on the form specified in the Lease or, if
none, on Buyer’s preferred form delivered to Seller with Buyer’s request notice;
provided, that unless Tenant is required by the terms of the Lease to deliver a
SNDA, the receipt of the SNDA by Buyer will not be a condition to Closing.
10.ESTOPPEL CERTIFICATE. Seller will deliver to Buyer, upon receipt from
Tenant,an original estoppel certificate, in form and substance reasonably
acceptable to Buyer, which (a) is dated not more than thirty (30) days prior to
the Closing Date; (b) is executed by Tenant; (c) is addressed to (i) Buyer; (ii)
ARCP AS Cartersville GA, LLC; (iii) any proposed lender identified by Buyer
(“Lender”); and (iv) their respective successors and assigns; (d) verifies the
basic facts of the Lease (term, rental, expiration date, any options, etc.) and
contains no assertions adverse or contrary to the provisions of the Lease; (e)
confirms that there are no defaults by the landlord under the Lease, no
unperformed or “punchlist” construction items, and no unpaid tenant improvement
allowances, inducements or leasing commissions; and (f) if Tenant’s obligations
under the Lease have been guaranteed by another person or entity, also covers
such guaranty and is signed by such guarantor(s). If the Lease does not include
a form of tenant estoppel, Buyer will provide Seller with Buyer’s preferred
estoppel form and Seller will request, and use commercially reasonable efforts
to obtain, the estoppel from Tenant upon such form. Seller will request the
estoppel certificate within two (2) business days after completion of the
exterior upgrades as required under the First Amendment to Lease Agreement
between Seller and Tenant dated March 28, 2014, but shall in no event shall the
Estoppel be ordered later than June 13, 2014, unless otherwise approved by
Buyer.
11.CLOSING COSTS. Seller will pay (a) the cost of the Owner’s Policy, any
related search or exam fees, and any endorsements required for Seller’s cure of
any Objectionable Matters; (b) the costs of releasing all liens, judgments, and
other encumbrances that are to be released and of recording such releases; (c)
one-half the fees and costs due Escrow Agent for its services; (d) any transfer
taxes, documentary taxes, mansion taxes, recording charges, and other such fees
or charges associated with the sale and conveyance of the Property; and (e) all
other costs to be paid by Seller under this Agreement. Buyer will pay (i) any
additional cost for a lender’s title policy, if required by Buyer; (ii) the cost
of the Survey; (iii) one-half the fees and costs due Escrow Agent for its
services; and (iv) all other costs to be paid by Buyer under this Agreement.
Except as otherwise provided in this Agreement, Seller and Buyer will each be
solely responsible for and bear all of their own expenses, including without
limitation any expenses of legal counsel, accountants, and other advisors
incurred at any time in connection with pursuing or consummating the
transactions contemplated hereby. Any other closing costs not specifically
designated as the responsibility of either Party in this Agreement will be paid
by Seller and Buyer according to the usual and customary allocation of the same
by Escrow Agent for the Property’s locale. Seller agrees that all closing costs
and charges payable by Seller may be deducted from Seller’s proceeds otherwise
payable to Seller at Closing. Buyer will deposit with Escrow Agent sufficient
cash to pay all of Buyer’s closing costs and charges.
12.PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement setting forth the Purchase Price and all closing credits,
prorations, charges, costs and

7
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




adjustments contemplated by this Agreement. All prorations will be calculated as
of the Closing Date by Escrow Agent, based upon the latest available
information, with income and expense for the Closing Date being allocated to
Buyer. Buyer will receive a credit for any rent paid or payable by Tenant for
the period beginning with and including the Closing Date through and including
the last day of the month in which Closing occurs. All other credits and charges
to Buyer and Seller will be similarly prorated as of the Closing Date. Real
estate taxes and assessments, if not the sole responsibility of Tenant under the
Lease, will be prorated on an accrual basis and, if actual amounts are not
available, will be based upon the current valuation and latest available tax
rates or assessments. All pre-paid or abated rents or deposit amounts (including
any tax or expense escrows and any security deposits) held by Seller under the
Lease, if any, will be paid to Buyer in the form of a credit against the
Purchase Price. Seller will timely perform any tax or expense reconciliations
that may be required under the Lease to the extent applicable to Seller’s period
of ownership. If Closing occurs on or after the twentieth (20th) day of the
calendar month, the monthly scheduled rent amount(s) payable to the landlord
under the Lease for the full calendar month following the month in which Closing
occurs will be credited to Buyer at Closing (and, in such event, Seller will be
entitled to receive and retain such credited amounts when paid by Tenant). If
after Closing either Party receives any rents or other amounts that properly
belong to the other Party based upon the Closing prorations, such amounts will
be immediately remitted to such other Party.
(b)    If after Closing either Party discovers any errors, or receives
additional information, indicating that the prorations were inaccurate, such
Party will promptly notify the other and the Parties will correctly re-prorate
the amounts in question. No such correction will be required later than twelve
(12) months after the Closing Date unless prior to such date the Party seeking
the correction has given a written notice to the other Party specifying the
nature and basis for such correction; provided, however, that if a correction is
sought because current tax or assessment bills for the Property were not
available as of Closing, the correction period with respect to the closing
proration of such taxes or assessments will if needed continue beyond such
12-month period until thirty (30) days after Buyer’s receipt of the applicable
bills. In the event of any re-proration under this Section, the Party owing
funds will within thirty (30) days after determination remit to the other Party
the amount shown to be due. The provisions of this Section 12 shall survive
Closing.
13.BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligations to close escrow and complete
the purchase of the Property under this Agreement are expressly subject to the
following:
(a)Seller’s deposit with Escrow Agent, for delivery to Buyer at Closing, of the
executed original Transfer Documents;
(b)Seller’s delivery to Buyer of the estoppel certificate as provided in Section
10 above;
(c)Seller’s deposit with Escrow Agent of (i) Escrow Agent’s customary form of
“Owner’s Affidavit” and (ii) such additional affidavits, undertakings or other
documents as may be reasonably required by Escrow Agent to allow for the
deletion of any mechanics’ lien exceptions and other standard exceptions from
the Owner’s Policy;
(d)Escrow Agent’s irrevocable commitment to issue the Owner’s Policy in the
amount of the Purchase Price in the form approved by Buyer pursuant to the terms
of Section 6;

8
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




(e)Seller’s deposit with Escrow Agent of a letter from Seller to Tenant,
complying with the notice requirements of the Lease and in form reasonably
satisfactory to Buyer, directing that future rent under the Lease be paid to
Buyer;
(f)Seller’s delivery to Buyer at Closing of the original, fully-executed Lease
(to the extent in the possession of Seller or Seller’s agents) and, if Seller is
not the original landlord under the Lease, all assignments necessary to
establish that Seller is the successor-in-interest to the landlord’s rights
under the Lease; and
(g)Seller’s delivery to Buyer of all Warranties, Permits, and Property
Documents, if any, in the possession of Seller or Seller’s agents (including
without limitation any warranties covering the roof or any other part of the
Building); any Intangibles capable of physical delivery; and any non-proprietary
leasing and property manuals, files and records applicable to or useful in
connection with the continued operation, leasing and maintenance of the
Property.
If the foregoing conditions have not been satisfied by the scheduled Closing
Date, then Buyer will have the right, at Buyer’s sole option and without
limiting any other right or remedy of Buyer, to extend Closing for such amount
of time as Buyer deems reasonably necessary to allow Seller to satisfy such
conditions, by giving written notice of such extension to Seller and Escrow
Agent.
14.NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent prior to Closing
a sworn affidavit (the “Non-Foreign Affidavit”) properly containing such
information as is required by Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the “Tax Code”). If Seller does not timely furnish the
Non-Foreign Affidavit, Buyer may withhold (or direct Escrow Agent to withhold)
from the Purchase Price the amount required to be so withheld pursuant to
Section 1445(a) of the Tax Code, and such withheld funds will be deposited with
the Internal Revenue Service as required by such Section 1445(a) and the
regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.
15.BROKER’S COMMISSION. The Parties warrant to one another that they have not
dealt with any finder, broker or realtor in connection with this Agreement,
except Stan Johnson Company (Ken Hedrick) (the “Broker”). Seller is responsible
for payment of all commissions relating to this transaction to the Broker, and
all commissions due will be paid at Closing. If any person (including the
Broker) asserts a claim to any other finder’s fee, brokerage commission or
similar compensation in connection with this Agreement, the Party under whom the
finder or broker is claiming will indemnify, defend and hold harmless the other
Party from and against any such claim and all costs, expenses and liabilities
incurred in defending against such claim, including without limitation
reasonable attorneys’ fees and court costs. The provisions of this Section shall
survive Closing or any earlier termination of this Agreement.
16.AS-IS CONVEYANCE. BUYER AGREES THAT, UPON THE CLOSING, BUYER SHALL BE DEEMED
TO HAVE ACCEPTED THE PROPERTY IN ITS THEN EXISTING CONDITION, “AS IS, WHERE IS
AND WITH ALL FAULTS” WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE BY
SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE TRANSFER
DOCUMENTS.
17.RISK OF LOSS. Seller shall bear all risk of loss resulting from or related to
damage of or to the Property or any part thereof which may occur prior to
Closing (a “Casualty”). Seller

9
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




shall also bear all risk of loss resulting from or related to a taking or
condemnation of the Property or any part thereof if, prior to Closing, written
notice of a proposed condemnation or taking is received, a condemnation
proceeding is commenced, a condemnation proceeding is concluded, or all or any
part of the Property is conveyed in lieu of condemnation (any such taking or
condemnation event being a “Condemnation”). If a Casualty that causes Material
Damage (as defined below) or any Condemnation occurs, Seller will immediately
give written notice of such event to Buyer. Buyer may, at Buyer’s sole option by
giving written notice to Seller and Escrow Agent within thirty (30) days after
receiving such notice from Seller, terminate this Agreement, in which event the
Deposit will immediately be paid by Escrow Agent to Buyer, and neither of the
Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations. If necessary, the Closing Date will be
extended to allow Buyer such thirty-day period. If any Casualty or Condemnation
occurs which does not result in a termination of this Agreement, Seller will, at
Closing and as a condition precedent thereto, pay Buyer or credit Buyer against
the Purchase Price the amount of any insurance or condemnation proceeds
attributable to such event, or assign to Buyer, as of the Closing Date and in a
form acceptable to Buyer, all rights or claims to the same, and (if a Casualty)
credit to Buyer an amount equal to any deductible or other loss amounts which
are not covered under Seller’s insurance policy(ies) applicable to the Property.
For purposes of this Section, “Material Damage” means any damage or destruction
that (a) gives Tenant the right to terminate the Lease or abate rent under the
Lease either temporarily or permanently, unless Seller provides a written waiver
of such right from Tenant; (b) will not result in the payment to Buyer of net
proceeds from the applicable Seller or Tenant insurance policies sufficient to
fully restore the Property to the condition that existed prior to such Casualty
and replace any post-Closing lost income; or (c) causes more than $50,000 of
damage to the property.
18.SELLER’S REPRESENTATIONS AND WARRANTIES.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that:
(i)Seller is the fee title owner of the Real Property and has full power and
authority to execute, deliver and perform under this Agreement and the Transfer
Documents, and no consent of any third party is required for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(ii)there are no actions or proceedings pending or, to Seller’s knowledge,
threatened against Seller which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(iii)the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach of or default under any
other agreement, law or court order under which Seller is a party or may be
bound;
(iv)there are no unrecorded leases (other than the Lease), liens or encumbrances
which may affect title to the Property; any existing financing secured by the
Property or any part thereof will be satisfied and discharged in full at or
prior to Closing and any liens or encumbrances relating thereto will be
terminated and released of record at or prior to Closing; and Seller does not
have any defeasance, lender approval or prepayment obligations with respect to
any existing financing which will delay the Closing;

10
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




(v)to Seller’s knowledge (1) no notice of violation has been issued with regard
to any applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction; (2) there is no impending or
contemplated Condemnation affecting the Property; (3) there are no intended
public improvements which will or could result in any charges being assessed
against the Property or which will result in a lien upon the Property; and (4)
there are no proceedings pending for the increase of the assessed valuation of
the Property;
(vi)there are no suits or claims pending or, to Seller’s knowledge, threatened
with respect to or in any manner affecting the Property or the Lease, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims;
(vii)Seller has not taken any action to change the present use or zoning of or
other entitlements or land-use permissions or restrictions upon the Property,
and to Seller’s knowledge there are no such proceedings pending;
(viii)except as may be detailed in the multiple Phase One Reports and any other
environmental documents included in Seller’s Diligence Materials, Seller has no
actual knowledge that there exists or has existed, and neither Seller nor its
affiliates have caused, any generation, production, location, transportation,
storage, treatment, discharge, disposal, release or threatened release upon,
under or about the Property of any Hazardous Materials. “Hazardous Materials”
means any flammables, explosives, radioactive materials, hazardous wastes,
hazardous and toxic substances or related materials, asbestos or any material
containing asbestos (including, without limitation, vinyl asbestos tile), or any
other substance or material defined as a “hazardous substance” by any federal,
state, or local environmental law, ordinance, rule or regulation including,
without limitation, the Federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, the Federal Hazardous
Materials Transportation Act, as amended, the Federal Resource Conservation and
Recovery Act, as amended, and the rules and regulations adopted and promulgated
pursuant to each of the foregoing;
(ix)Seller has not entered into and will not enter into, and there is not
existing, any other agreement, written or oral, under which Seller is or could
become obligated to sell the Property or any portion thereof to a third party,
except for any ROFR contained in the Lease;
(x)all amounts due and payable by Seller under any applicable reciprocal
easement agreement or declaration of covenants, conditions and/or restrictions
affecting the Property (the “REA’s”) have been paid in full and no default of
Seller exists under any of the REA’s and, to Seller’s knowledge after due
inquiry, no default of any other party exists under any of the REA’s;
(xi)no default of Seller exists under the Lease; Seller has sent no written
notice of default to Tenant and, to Seller’s knowledge, no default of Tenant
exists under the Lease; Seller has not received any notice or correspondence
from Tenant or Tenant’s agents indicating Tenant’s desire, willingness or intent
to amend, modify, assign or terminate the Lease nor any notice or correspondence
requesting the consent of Seller to any of the foregoing; and any rights of
Tenant, or obligations of the landlord, under the Lease that extend beyond the
boundaries of the Property are imposed upon the additional property to which
such rights or obligations apply by an REA or other appropriate document duly
recorded against such additional property;

11
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




(xii)all brokerage commissions and other compensation and fees payable by reason
of the Lease (including, without limitation, any renewals or expansions) have
been fully paid, and no exclusive or continuing leasing or brokerage agreements
exist as to any part of the Property;
(xiii)the annual net rent under the Lease is $734,720 at the rental rate in
effect as of the Effective Date; and Tenant is not entitled to any unpaid
improvement allowances, free rent periods or rental abatements, concessions or
other inducements;
(xiv)all amounts presently due and payable, and all obligations presently
performable, by Seller with respect to the Property have been paid and performed
in full and no default of Seller exists with respect to the Property;
(xv)Seller has not withheld any information within its possession or of which it
is actually aware regarding the Property that would reasonably be considered by
an experienced purchaser to be material to that purchaser’s decision to acquire
the Property; and
(xvi)if Seller receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 18 prior to Closing,
Seller will immediately give written notice to Buyer of the same.
(b)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion:
(i)    Seller will pay (or cause to be paid) in full prior to the Closing Date
all bills or other charges, costs or expenses arising out of or in connection
with or resulting from Seller’s use, ownership, or operation of the Property,
including without limitation all general real estate taxes, assessments and
personal property taxes due with respect to the Property up to the Closing Date,
except for any item to be prorated at Closing in accordance with this Agreement;
(ii)    Seller will not execute or enter into any lease with respect to the
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under the Lease;
(iii)    Seller will, or as applicable will cause Tenant to, (1) continue to
operate the Property as heretofore operated; (2) maintain the Property in its
current condition and perform routine and required maintenance and replacements;
(3) pay prior to Closing all sums due for work, materials or services furnished
or otherwise incurred in the ownership, use or operation of the Property; (4)
comply with all governmental requirements applicable to the Property and with
the terms, covenants and conditions of the Lease; (5) except as required by a
governmental agency, not place or permit to be placed on any portion of the
Property any new improvements of any kind or remove or permit any improvements
to be removed from the Property; and (6) not, by voluntary or intentional act or
omission, cause or create any easements, encumbrances, or liens to arise or to
be imposed upon the Property or to allow any amendment or modification to any
existing easements or encumbrances;
(iv)    Seller will not provide a copy of, nor disclose any of the terms of,
this Agreement to any appraiser, and Seller will instruct any Broker not to
provide a copy of, nor disclose any of the terms of, this Agreement to any
appraiser; and

12
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




(v)    Seller will request and reasonably cooperate to obtain estoppel
certificates, addressed to Buyer, Lender and their successors and assigns, from
all other parties to any applicable reciprocal easement agreement, declaration
of covenants, conditions and restrictions, or similar agreement relating to the
Property.
All representations and warranties made in this Section 18 by Seller shall
survive Closing for a period of eighteen (18) months. Seller will indemnify and
hold Buyer harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Buyer may incur by reason of any misrepresentation by Seller or any
breach of any of Seller’s representations and warranties, discovered or arising
prior to the expiration of such eighteen (18) month period. Seller’s indemnity
and hold harmless obligations shall survive Closing.
19.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Buyer to enter into this Agreement and perform Buyer’s obligations
hereunder;
(b)    there are no actions or proceedings pending or, to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and
(d)    if Buyer receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 19 prior to Closing,
Buyer will immediately give written notice to Seller of the same.
All representations and warranties made in this Section 19 by Buyer shall
survive Closing for a period of eighteen (18) months. Buyer will indemnify and
hold Seller harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Seller may incur by reason of any misrepresentation by Buyer or any
breach of any of Buyer’s representations and warranties, discovered or arising
prior to the expiration of such eighteen (18) month period. Buyer’s indemnity
and hold harmless obligations shall survive Closing.
20.ASSIGNMENT. Except as provided below, this Agreement may not be assigned by
either Seller or Buyer without the prior written consent of the other Party,
which consent will not be unreasonably withheld. Notwithstanding the foregoing,
Buyer may assign its rights under this Agreement to any entity affiliated with,
controlled by, or under common control with Buyer without seeking or obtaining
Seller’s consent, including specifically (but without limitation) ARCP AS
Cartersville GA, LLC. Such assignee will execute an instrument whereby such
assignee assumes the obligations of Buyer under this Agreement. No assignment by
Buyer shall release or otherwise relieve Buyer from any obligations hereunder;
provided, however, that if Closing occurs the assignor (but not the assignee)
shall thereupon be relieved of all the assignor’s obligations arising under this
Agreement before, on and after Closing.

13
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




21.DEFAULT; REMEDIES.
(a)If Seller breaches this Agreement (including without limitation Seller’s
inability to convey or comply with the terms of this Agreement, a breach of any
representation or warranty of Seller, or the failure of Seller to satisfy any
condition precedent to Closing that is within Seller’s control) and such breach
is not cured within five (5) days of receiving written notice from Buyer, Buyer
may at Buyer’s sole option either: (i) by written notice given to Seller and
Escrow Agent terminate this Agreement, in which event the Deposit will be paid
immediately by Escrow Agent to Buyer, Seller will promptly reimburse Buyer for
all of Buyer’s reasonable out-of-pocket and third-party expenses (including
without limitation reasonable attorneys’ fees) incurred in connection with the
Property, not to exceed $40,000, Buyer’s Diligence or this transaction, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations; (ii) extend the date scheduled
for Closing for such period of time as Buyer deems reasonably necessary to allow
Seller to cure or remedy such breach (but without prejudice to Buyer’s ability
to thereafter invoke its other remedies hereunder should Seller fail to timely
cure such breach); or (iii) seek specific performance against Seller, in which
event the Closing Date will be automatically extended as necessary for Buyer to
prosecute such action. Notwithstanding the foregoing, if specific performance is
made unavailable as a remedy to Buyer by Seller’s affirmative acts or
intentional omissions, Buyer will be entitled to pursue all rights and remedies
available at law or in equity.
(b)If Buyer breaches this Agreement (including without limitation a breach of
any representation or warranty of Buyer) and such breach is not cured within
five (5) days of receiving written notice from Seller, Seller may, as Seller’s
sole and exclusive remedy for such breach, by written notice given to Buyer and
Escrow Agent terminate this Agreement and receive the Deposit in accordance with
Section 3(b) above as Seller’s agreed and total liquidated damages, it being
acknowledged and agreed by the Parties that it would be difficult or impossible
to determine Seller’s exact damages, and the Deposit represents a reasonable
estimate of those damages. Upon such termination by Seller, neither of the
Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations. SELLER WAIVES ANY RIGHT TO SEEK ANY OTHER
REMEDIES AGAINST BUYER, INCLUDING ANY EQUITABLE OR LEGAL REMEDIES.
(c)The provisions of this Section 21 shall not limit any rights or remedies
either Party may have after Closing with respect to those provisions of this
Agreement that survive Closing (including for any misrepresentation or breach of
warranty) or under the Transfer Documents or any other documents entered into
pursuant to this Agreement.
22.NOTICES. All notices under this Agreement must be sent either by (a) email or
telecopier, (b) a reputable national overnight courier service, (c) personal
delivery, or (d) registered or certified US mail, return receipt requested.
Notices from or signed by the legal counsel for a Party shall be equally
effective as a notice from such Party itself. The addresses to be used for
notices are those set forth in the Summary of Terms above, or such other
addresses as a Party may from time to time direct by notice given in accordance
with these requirements. If sent by email or telecopier, a notice shall be
deemed given when such email or telecopy is transmitted to the notice address or
number, and shall be deemed received on that same day unless given after 6:00
p.m. in the receiving location, in which case such receipt shall be the next
business day. If personally delivered, a notice shall be deemed given and
received upon such delivery. If sent by overnight courier service, a notice
shall be deemed given upon deposit with such courier and deemed received upon
actual receipt or refusal of delivery at the notice address. If sent by
registered

14
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




or certified mail, a notice shall be deemed given and received on the third
business day after deposit into the US Mail.
23.ATTORNEYS’ FEES. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the unsuccessful Party in such proceeding will pay to the successful
Party all costs and expenses incurred by the successful Party in connection
therewith, including without limitation reasonable attorneys’ fees and court
costs. The determinations of which Party is the “successful Party” and the
amount of such fees, costs and expenses to be awarded to the unsuccessful Party
shall be made by the judge or arbitrator in such proceeding.
24.POST-CLOSING INDEMNITY. If Closing occurs, thereafter (a) Buyer will
indemnify, defend and hold harmless Seller, Seller’s affiliates, and their
employees, agents, successors and assigns, (collectively, the “Seller
Indemnified Parties”) for, from and against any and all demands, claims
(including without limitation causes of action in tort), legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including without limitation reasonable attorneys’
fees and costs), whether direct or indirect, known or unknown, foreseen or
unforeseen, relating to the Property (collectively, “Claims”) that are brought
by third parties against the Seller Indemnified Parties relating to any actual
or alleged events, acts or omissions occurring with respect to the Property from
and after Closing or with respect to which the claimed loss, damage or injury
occurred from and after Closing; and (b) Seller will indemnify, defend and hold
harmless Buyer, Buyer’s affiliates, and their employees, agents, successors and
assigns (collectively, the “Buyer Indemnified Parties”) for, from and against
any and all Claims that are brought by third parties against the Buyer
Indemnified Parties relating to any actual or alleged events, acts or omissions
occurring with respect to the Property prior to Closing or with respect to which
the claimed loss, damage or injury occurred prior to Closing. The obligations in
this Section shall not apply to any Claims which the Parties have expressly
agreed, elsewhere in this Agreement or in the Transfer Documents, will be
addressed, handled or allocated in a manner contrary to the foregoing general
provisions. The provisions of this Section shall survive Closing.
25.TENANT AUDIT RIGHT. If Tenant has the right to inspect and audit any books,
records or other documents of the landlord under the Lease, Seller agrees to
retain such books, records and other documents to enable Tenant to conduct a
full and complete audit thereof until the date that is six (6) months after the
latest date that Tenant could demand an inspection and/or audit thereof pursuant
to the Lease. Upon written request from Buyer, Seller will provide both Buyer
and Tenant with reasonable access to such books, records and other documents and
otherwise reasonably cooperate with both Buyer and Tenant with respect to such
inspection or audit by Tenant. If Tenant claims any right to a credit, refund or
other reimbursement as a result of such inspection or audit, Seller will
indemnify, defend and hold harmless the Buyer Indemnified Parties from and
against any Claims relating thereto or arising therefrom. The provisions of this
Section shall survive Closing.
26.1031 EXCHANGE. Each Party may structure its purchase or sale, as applicable,
as part of a like-kind exchange under Section 1031 of the Tax Code. Each Party
will if requested reasonably cooperate with the other (at no cost or liability
to the cooperating Party) in effectuating such a like-kind exchange, including
signing such documents as may reasonably and customarily be required to
accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the

15
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




like-kind exchange structure will pay all costs and expenses associated with
effectuating such exchange.
27.MISCELLANEOUS. This Agreement constitutes a binding agreement between Seller
and Buyer for the sale and purchase of the Property subject to the terms set
forth in this Agreement. Subject to the limitations set forth in this Agreement,
this Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Property, and unless expressly stated otherwise all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
If Seller consists of more than one person or entity, the liability of each such
person or entity shall be joint and several. No waiver by Seller or Buyer of a
breach of any of the terms, covenants or conditions of this Agreement shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition contained herein. The headings of
this Agreement are for reference only and shall not limit or define the meaning
of any provision of this Agreement.
28.TIME OF ESSENCE. Time is of the essence of this Agreement. When used in this
Agreement, the term “business day” means any day which is not a Saturday, Sunday
or legal holiday. If this Agreement specifies that a time period expires or that
an action be taken on a date which is not a business day, such date shall be
deemed extended to the next succeeding day which is a business day, and any
successive time periods shall be deemed extended accordingly.
29.SEVERABILITY. If any one or more of the covenants, agreements, conditions,
provisions, or terms of this Agreement is, in any respect or to any extent (in
whole or in part), held to be invalid, illegal or unenforceable for any reason,
all remaining portions thereof which are not so held, and all other covenants,
agreements, conditions, provisions, and terms of this Agreement, will not be
affected by such holding, but will remain valid and in force to the fullest
extent permitted by law.
30.SURVIVAL. To the extent that the performance of any covenant or other
obligation of a Party in or pursuant to this Agreement or the Transfer Documents
is contemplated to occur or continue after the Closing, the same shall not merge
with the transfer of title to the Property, but shall remain in effect until
fulfilled (subject to any express limitation thereon set forth in this
Agreement).
31.APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in this Agreement any such consent or approval will not be
unreasonably withheld, conditioned or delayed. The Parties agree to promptly
execute such other documents and to perform such other acts as may be reasonably
necessary to carry out the purpose and intent of this Agreement.
32.GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State in which the Real Property is
located.

16
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




33.COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related documents
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Documents executed by the Parties but delivered by facsimile, “pdf”
or other electronic means will be accepted with the same effect as original
ink-signed “hard copy” versions (an “Executed Original”) of such documents,
provided that (a) if expressly requested by the other Party or Escrow Agent, a
Party will promptly also deliver one or more Executed Originals of any such
document; (b) all Transfer Documents which are to be recorded must be delivered
by the signing Party to Escrow Agent as Executed Originals; and (c) at least one
Executed Original of this Agreement must be provided by Seller to Escrow Agent,
which Escrow Agent will deliver to Buyer upon the Opening of Escrow.
34.INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules attached
to this Agreement are considered to be a part of this Agreement and are fully
incorporated herein by this reference to the same extent as though set forth at
length.
35.OFAC. Each Party represents and warrants to the other, and to Escrow Agent,
that (a) such Party is not knowingly acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or the Property is subject to seizure,
forfeiture or other such remedy or that this Agreement or the transactions
hereunder are or will be in violation of law. The provisions of this Section
shall survive Closing or any earlier termination of this Agreement.
36.SEC FILING INFORMATION. In order to enable Buyer to comply with certain
reporting requirements of the Securities and Exchange Commission (the “SEC”),
including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller agrees to
provide Buyer and its representatives, upon Buyer’s request, information
relating to Seller’s ownership and operation of the Property, including, without
limitation, Seller's most current operating statements relating to the financial
operation of the Property for the current and immediately prior fiscal years,
and support for certain operating revenues and expenses specific to the Property
(collectively, the “SEC Filing Information”). Seller acknowledges that certain
of the SEC Filing Information may be included or disclosed in filings required
to be made by Buyer with the SEC. Seller will cooperate in providing the SEC
Filing Information and answering questions with respect thereto as they arise.
The provisions of this Section shall survive Closing for a period of one (1)
year.
37.SALES AND PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer
that all state and local transaction privilege, sales, excise, use or similar
taxes relating to the development, sale or rental of the Property prior to the
Closing Date (including, without limitation any speculative builder tax,
owner-builder tax, construction contractor tax, or rent tax) have been or timely
will be paid. Seller will additionally pay any such taxes that may arise or be
assessed against Seller as a result of the sale of the Property to the
appropriate taxing authorities as and when due. Seller will indemnify, defend
and hold harmless the Buyer Indemnified Parties from any

17
Purchase and Sale Agreement
Academy Sports – Cartersville, GA

--------------------------------------------------------------------------------




and all Claims relating to a breach of such tax payment obligations. The
provisions of this Section shall survive Closing.
IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date
above.


SELLER:
LIGHT DELAWARE, LLC, a Delaware limited liability company





By: /s/ Shimon Eckstein    
Name (Print): Shimon Eckstein    
Title: Managing Member    




BUYER:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company





By: /s/ Todd J. Weiss    
Name (Print): Todd J. Weiss
Title: Authorized Officer






ESCROW AGENT’S ACCEPTANCE


The foregoing fully executed Agreement is accepted by the undersigned, as the
“Escrow Agent” hereunder, as of the 30th day of May, 2014. Escrow Agent accepts
the engagement to handle the escrow established by this Agreement in accordance
with the terms set forth in this Agreement, including without limitation the
Escrow Instructions, and acknowledges its receipt of the Deposit.


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/ Brandon Grajewski    
Name (Print): Brandon Grajewski    
Title: Escrow Officer    









18
Purchase and Sale Agreement
Academy Sports – Cartersville, GA